Opinion by
Orlad y, J.,
The construction of the Acts of April 10, 1849, P. L. 570, May 4, 1855, P. L. 425, and of May 6, 1887, P. L. 79, in relation to the time, from which interest is to be computed for the commonwealth, on the amount of collateral inheritance tax admitted or found to be due, as urged by the appellant is so fully and clearly answered, in refutation of the contention of the appellant, by the *277opinions filed by the judges of the orphans’ court in adjudicating the estate and in disposing of the exceptions filed thereto, that it is not necessary to add anything further. The case is presented here as it was in the court below and the decree there entered is affirmed.